Citation Nr: 0705584	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  03-03 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1. Entitlement to service connection for prostate cancer due 
to herbicide exposure (i.e., the dioxin in Agent Orange).

2. Entitlement to special monthly compensation (SMC) for loss 
of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active military service from January 1969 to 
September 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claims for service 
connection for prostate cancer, bladder cancer, and SMC.  In 
February 2004, he withdrew his claim for service connection 
for bladder cancer, so that issue is not before the Board.  
See 38 C.F.R. § 20.204 (2006).

In February 2003, the veteran requested a hearing before the 
Board at its offices in Washington, DC (see his substantive 
appeal, VA Form 9).  A hearing was scheduled for September 
2004.  At his request, the hearing was rescheduled for 
February 2005, and again rescheduled for April 2005.  But in 
April 2005, he cancelled the hearing.  Accordingly, his 
request for a Board hearing is considered withdrawn.  38 
C.F.R. § 20.702(e) (2006).

In May 2005, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The objective medical evidence of record does not show 
the veteran to have manifested prostate cancer prior to his 
surgery, or at the present.

3.  There is no basis for the award of SMC for loss of use of 
a creative organ.



CONCLUSIONS OF LAW

1.  The requirements for prostate cancer as secondary to 
exposure to herbicides are not met.  38 U.S.C.A. §§ 1110, 
1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309(e) (2006).

2.  The criteria are not met for SMC for loss of use of a 
creative organ.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 
3.350(a)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters of March 2002 and May 2005, the 
latter as part of a Board remand, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, VA outpatient treatment 
records from the facilities identified by the veteran, and 
the treatment records of the private providers identified by 
the veteran and who replied that they in fact had records 
related to the veteran.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.

The Board notes that the RO recertified the appeal to the 
Board prior to the Court's decision in Dingess/Hartman, so he 
was not informed of how disability evaluations and effective 
dates are determined and assigned and the type evidence that 
impacts those determinations.  The Board further notes that 
neither VCAA letter addressed the requirements for SMC based 
on the loss of use of a creative organ.  The May 2005 letter 
erroneously provided information on SMC due to the need for 
aid and attendance.

The Board finds any error in the sequence of events or 
content of the notice related to those two omissions is not 
shown to have any effect on the case or to have caused injury 
to the claimant.  First, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection for prostate cancer, any 
question related to an initial evaluation of the disability 
or the effective date to be assigned is rendered moot.  
Second, the claim for SMC depends entirely on a favorable 
decision on the prostate cancer claim.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The service medical records are negative for any complaints, 
findings, or treatment for prostate-related symptoms.  They 
do reflect that, while in Vietnam and after contracting a 
sexually transmitted disease in June 1970, the veteran 
continued to manifest urinary tract symptoms-primarily 
burning on urination.  A late June 1970 entry reflects that 
his prostate was within normal limits.  The service medical 
records reflect no further entries related to genitourinary 
complaints or symptoms.  The September 1970 Report Of 
Examination For Separation reflects that all areas were 
assessed as normal.  The veteran was deemed physically fit 
for separation with a profile of 1 in all categories.

The medical evidence of record reveals no complaints of 
treatment for prostate symptoms until the veteran's treatment 
for his bladder cancer in 2000.  Thus, there is no 
supportable basis for service connection on a direct basis.  
38 C.F.R. § 3.303.  And, indeed, the veteran has not pursued 
his claim on a direct basis.

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309 (e).  Prostate cancer 
is one of the diseases listed under § 3.309(e), which is 
associated with exposure to certain herbicide agents.

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a)(6)(iii).  In this case, the veteran's DD 
Form 214 indicates he served in the Republic of Vietnam from 
September 1969 to September 1970.  Therefore, it is presumed 
he was exposed to herbicides while there.

In order to be service-connected under 38 C.F.R. § 3.309(e), 
the diseases associated with herbicide exposure must have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne of other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii).  Therefore, the 
critical issues of this appeal are whether the veteran in 
fact manifested prostate cancer prior to the removal of his 
prostate in 2000, and/or whether he presently has any 
prostate cancer.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

In this case, in May 2000, the veteran had hematuria (blood 
in his urine) and was subsequently diagnosed with bladder 
cancer.  In August 2000, he underwent a radical cystectomy 
and ileal conduit, which included the removal of his 
prostate. The pathology report confirmed grade 3 invasive 
transitional cell carcinoma of the urinary bladder.  The 
pathology report also noted, "[s]ections of prostate show 
broad zones of high grade prostatic intraepithelial 
neoplasia.  Invasive carcinoma prostate is not identified."  
The discharge summary noted "the prostate showed high grade 
prostatic intraepithelial neoplasia with no carcinoma."  A 
February 2001 CT scan of the abdomen and pelvis found no 
metastatic disease.

The June 2002 VA examination report reflects that the veteran 
related his personal medical history to the examiner, which 
included his report that, as part of his radical 
cystoprostatectomy, he was incidentally found to have 
prostate cancer in the specimen.  The examination revealed no 
abnormalities, as the veteran's prostate fossa was empty.  
The examiner's assessment was bladder cancer status post-
cystoprostatectomy with ileal conduit, incidentally found 
prostate cancer in the cystoprostatectomy specimen-prostate 
specific antigen level is undetectable at present, and 
impotence secondary to the radical surgery.  The examiner 
opined that the specific site of the veteran's cancer was his 
bladder, and that the prostate cancer was likely just 
incidentally found. 

The July 2002 rating decision determined that the veteran did 
not in fact have prostate cancer and denied the claim.  In 
his October 2002 Notice of Disagreement, the veteran asserted 
that his doctor said that his cancer could have originated in 
either his bladder or his prostate.  The Board notes a 
veteran's account of what a physician purportedly said, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).

During the appeal period, the March 2004 supplemental 
statement of the case reflects that the RO also determined 
that prostate cancer was due to the bladder cancer having 
metastasized.  Since bladder cancer is not one of the 
diseases associated with herbicide exposure, the claim 
remained denied.  See Opinion of The General Counsel 18-97 
(May 2, 1997) (Holding that presumptive service connection 
may not be established for a cancer listed at 3.309(e) if the 
cancer developed as the result of metastasis of cancer that 
is not associated with herbicide exposure.).

Also of record is Internet research submitted by the veteran 
in March 2004.  The Internet research he provided from 
Bostwick Laboratories further explains that high-grade 
prostatic intraepithelial neoplasia (PIN) is now accepted as 
the most likely pre-invasive stage of adenocarcinoma.  PIN 
also does not significantly elevate serum PSA (prostate-
specific antigen) concentration, which was the veteran's 
case, and explains why PIN was not detected until the 
prostate was removed and the biopsies were analyzed.  
Furthermore, the research states that most studies suggest 
that most patients with PIN will develop carcinoma within ten 
years.

The veteran's representative asserts that the veteran should 
prevail on the basis of receiving the benefit of the doubt, 
as his having manifested PIN meant that he would in fact 
develop cancer, and that his prostate was removed in the 
August 2000 surgery to prevent him from developing prostate 
cancer.  The Board must disagree with and reject that 
assertion, as the Board finds that the preponderance of 
evidence is against the veteran's claim.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein. In evaluating 
the probative value of medical statements, the Board looks at 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The evidence asserted as purportedly favorable to the 
veteran's claim is as follows.  First, of course, is the June 
2002 VA examination report, which reflects an assessment of 
incidental prostate cancer.  Second, are reports of C. Bryan 
Jordan, M.D.  In a March 2003 letter, he related that the 
veteran's treating physician, William Carter, III, diagnosed 
the veteran as having prostate cancer when the veteran's 
prostate biopsies returned positive for broad zones of PIN.  
Dr. Jordan then related that "the prostate cancer" was 
unrelated to a separate cancer of the bladder.  In response 
to the RO's initial determinations, and presumably at the 
request of the veteran, Dr. Jordan provided a February 2005 
report further expounding on his views.

That report reflects Dr. Jordan opined that there was no 
metastatic cancer in the prostate.  He related that the 
pathology report noted two different cell types, which was 
"definitive of two different primary cancers.  They were, 
the expected transitional cell cancer which the surgery was 
performed for, and the second one was the unexpected find of 
broad zones of PIN."  Dr. Jordan then observed that, the 
"pathologist did not note the finding of transition cell 
type cancer in the prostate, he noted a separate type cancer.  
This being the heretofore unrecognized [PIN].  I do not see 
how, with this clearly stated pathology report, anyone could 
deny that [the veteran] had primary prostate cancer."

The Board finds that a March 2004 report from the veteran's 
cardiologist, Stephen C. Miller, M.D., is neutral.  Dr. 
Miller noted the veteran's normal PSA levels and the finding 
of PIN at the surgery.  He then observed that if the 
veteran's PSA was not elevated "and yet he had prostate 
cancer," that it would be impossible to exclude the fact 
that he could have had prostate cancer for several years.

The Board finds that the undisputed evidence of record is 
compellingly against Dr. Jordan's "position," and that, as 
a result, his opinion is entitled to absolutely minimal 
weight, if any at all.  The most the Board can say of Dr. 
Jordan's opinion is that apparently he equates PIN with 
prostate cancer, as his report clearly reflects that the 
biopsy revealed no more than high grade PIN, but yet he 
related that the veteran had prostate cancer.  Unfortunately, 
there is no medical evidence for that position, if that is in 
fact his position.  Even the Internet research submitted by 
the veteran goes no further than to suggest that 
approximately 50 percent of men found to have PIN eventually 
develop prostate cancer.

The Board first notes that, contrary to Dr. Jordan's 2003 
report, the claims file reflects no evidence that Dr. Carter 
diagnosed the veteran with prostate cancer after receipt of 
the pathology report or at any time afterwards.  Dr. Carter's 
treatment records reflect the biopsy finding of PIN and no 
more.  His Discharge Summary reflects no specific reason why 
the veteran's prostate was removed along with his bladder.  
And neither do his post-surgery follow-up records reflect any 
comment to the effect that the veteran had prostate cancer or 
that it was part of his follow-up.

As noted above, Dr. Miller's report, read in its entirety, 
reflects that his opinion is conditioned on the premise that 
the veteran was in fact found to have prostate cancer.  His 
report does not reflect that he expressed a firm opinion that 
the veteran in fact had prostate cancer.

As for the June 2002 VA examination, the Board must conclude 
that the assessment was essentially based on the veteran's 
history as he related it.  The Board is mindful that the 
report reflects that the examiner reviewed the claims file.  
Nonetheless, the Board cannot help but note that the 
assessment is in almost the identical words that the veteran 
related, that is, the prostate cancer was found incidentally.  
In any event, the Board remanded the case to the examiner who 
conducted the 2002 examination for clarification and comment 
on the other medical evidence of record.

After another review of the claims file, in a November 2005 
VA examination report, the examiner noted that the veteran 
reportedly had a history of prostate problems that dated back 
to the 1970s, mainly some recurrent infections.  But prior to 
2000, the veteran really had no major underlying voiding 
complaints, and he had no history of an elevated PSA or 
prostate biopsies prior to August 2000.  The examiner then 
noted the pathology report of the biopsy taken during the 
veteran's surgery and the fact that it revealed high grade 
PIN, and noted that those reports reflected that no evidence 
of adenocarcinoma of the prostate was found.

After his examination of the veteran, the examiner observed 
that high grade PIN is a very controversial subject, and that 
the medical literature states 50 percent of people with it go 
on to acquire prostate cancer.  He then noted that the 
veteran did not, however, have prostate cancer at the time by 
definition and so, it would be no more than speculation to 
say that he likely would have developed prostate cancer in 
the future.  He also opined that the veteran did not have any 
symptomatology related to high grade PIN.

With regard to the first evidentiary requirement that there 
be a current disability, Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes) and Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).  Service connection may not be allowed for a 
condition or disease that-given time, may have developed or 
manifested in the future.

Thus, as indicated above, the preponderance of the evidence 
is against a finding that the veteran in fact had prostate 
cancer, or currently has prostate cancer, and there is no 
basis for allowing service connection due to exposure to 
herbicides.  38 C.F.R. §§ 3.307, 3.303(e).  Since the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to resolve.

With respect to the claim for SMC, under 38 C.F.R. § 
3.350(a)(1)(ii) when loss or loss of use of a creative organ 
resulted from wounds or other trauma sustained in service, or 
resulted from operations in service for the relief of other 
conditions, the creative organ becoming incidentally 
involved, the benefit may be granted.  In light of the 
finding above that the veteran did not have prostate cancer 
at the time of his surgery for bladder cancer, and the fact 
that his bladder cancer is not service connected, there is no 
basis for an award of SMC due to his loss of use of a 
creative organ due to his impotence.  Id.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of 
the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.)


ORDER

Entitlement to service connection for prostate cancer due to 
herbicide exposure is denied.

Entitlement to SMC for loss of a creative organ is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


